Citation Nr: 0926311	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  06-22 497	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
postoperative residuals, right knee injury.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2003 to April 
2004. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Knox, Kentucky, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

In June 2009 the Board remanded the Veteran's claim for 
further development of the record and to obtain a VA 
examination.  The requested development has been completed to 
the extent possible and no further action is necessary to 
comply with the Board's remand directives.  Stegall v. West, 
11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's service-connected residuals from a right knee 
injury is manifested by limitation of motion, but there is no 
showing that flexion is limited to 30 degrees or that 
extension is limited to 15 degrees, even considering 
functional loss due to pain and weakness.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5104A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated February 
2004, March 2005, July 2008 and March 2009.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increase compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, Vazquez-Flores was limited to claims 
involving increased ratings, and is not applicable to claims, 
such as the one in this matter, involving an appeal of the 
initial rating assigned following a grant of service 
connection.  Moreover, the Court has held that in a claim for 
an increased initial evaluation after the claim for service 
connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran is claiming entitlement to an initial rating in 
excess of 10 percent for his service-connected residuals from 
a right knee injury.  Disability ratings are determined by 
applying the criteria set forth in the VA's Schedule for 
Rating Disabilities (rating schedule), which is based upon 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 C.F.R. § 4.1.  In addition, where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2008).  The Veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinksi, 1 Vet. App. 589 (1995).  However, 
when an initial rating award is at issue, as is the case 
here, a practice known as "staged" ratings may apply.  That 
is, at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

In addition, when an evaluation of a disability is based upon 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable Diagnostic Code, 
any additional functional loss the Veteran may have sustained 
due to other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy from disuse.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidence by the visible behavior of 
the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

The Veteran initially claimed entitlement to service 
connection for his right knee condition in February 2004, 
prior to his discharge from service.  In April 2004, 
immediately after his discharge from service, the RO issued a 
rating decision granting entitlement to service connection 
for residuals from a right knee injury and granted a rating 
of 10 percent effective from April 9, 2004, the day following 
discharge from service.

In March 2005 the Veteran submitted a Notice of Disagreement 
on the 10 percent rating for his right knee disability.  A 
Statement of the Case was issued in July 2006 and later that 
month the Veteran submitted his Substantive Appeal (VA Form 
9).  The claim proceeded to the Board and in June 2008 the 
Board remanded the claim for further development of the 
record and for an additional examination.  The appropriate 
development was completed.  A letter was sent to the Veteran 
asking him to submit and/or specify evidence to support his 
appeal.  No response was received.  In addition and in 
accordance with the remand, outstanding Social Security 
Administration records were requested, but no response was 
received.  The claim was again reviewed by the RO and a 
Supplemental Statement of the Case was issued in June 2009, 
continuing the prior denial.

The Veteran's initial 10 percent rating was based on an 
evaluation of his service treatment records.  Those records 
reveal that the Veteran injured his knee in October 2003.  
Physical examination indicated that the Veteran could walk, 
sit and stand normally.  No redness, swelling, heat or 
effusion was noted.  There was tenderness to palpation in the 
AMJL just medial to the patellar tendon.  Range of motion was 
from zero to 135 degrees.  Stability was good, but the 
examiner did not some mild crepitus.  An MRI showed some 
degenerative change in the posterior medial meniscus, but no 
tear.  The examiner diagnosed a pinched fat pad.  

A private evaluation for a right meniscus tear from September 
2004 by Dr. Robinette revealed that the Veteran claimed right 
knee pain after feeling a pop in the medial right knee.  He 
stated that he was unable to walk any full distances and 
noticed marked difficulty in stepping up and down.  Moderate 
edema was noted at the medial joint line area collateral 
ligament.  Range of motion was from zero degrees to 100 plus 
degrees.  Discomfort was noted with forced flexion.  There 
was no laxity on varus or valgus testing and a drawer test 
was negative.  X-rays were normal.  A followup later that 
month indicated that the Veteran continued to have problems 
with squat, stand and heavy carries, but had no lock or 
click.  The examiner noted that the Veteran was walking 
without any significant antalgia or limp.  Knee range of 
motion was from zero to approximately 95-100 degrees with 
medial meniscal discomfort on forced flexion.  

Several private orthopedic consultations with Dr. Smith from 
September 2004 to July 2005 indicated symptoms consistent 
with the earlier evaluations.  They also show that the 
Veteran underwent a right knee arthroscopy in October 2004, 
when he was found to have a medial meniscus tear and 
synovitis resulting in a partial medial meniscectomy.  
Notably, during the July 2005 examination the Veteran 
reported being pain free without locking, popping, or 
catching.  He denied any activity limitation, knee swelling 
or knee instability.  Upon physical examination no 
abnormalities of gait or station were revealed.  Inspection 
and palpation of the bones, joints and muscles revealed no 
evidence of pain on movement or weight bearing.  Motion 
studies revealed a full range of motion from zero to 140 
degrees.  There was no evidence of subluxation, dislocation 
or laxity and McMurray's test, Lachman's test and both 
anterior and posterior drawer tests were normal.  X-rays 
evidence revealed only normal findings and no evidence of 
joint narrowing or spurring.  

A private examination performed in October 2005 in 
conjunction with a State Compensation Insurance Fund claim 
revealed symptomatology consistent with the July 2005 
examination.  Medial and lateral collateral ligaments were 
intact on examination.  McMurray's test, Lachman's test and 
both anterior and posterior drawer were normal as was 
patellofemoral joint testing.  The Veteran's range of motion 
for the right knee was from zero to 125 degrees and the 
Veteran's gait was normal.

Another private examination performed by Dr. Howalt from 
March 2006 indicated that the Veteran injured his right knee 
in basic training and several times since.  The Veteran 
claimed to have weakness of the knee, stiffness in cold 
weather, swelling after use, giving away while walking or 
standing, lack of endurance, inability to run, squat or walk 
for prolonged periods, locking of the joint and dislocation.  
He also stated that the right knee is constantly painful and 
is crushing, sharp and aching in nature.  Upon physical 
examination the examiner noted a level scar present at the 
anterior right knee.  No tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, 
inflammation, edema, keloid formation, hypopigmentation, 
hyperpigmentation or abnormal texture was noted.  Posture and 
gait were within normal limits and the Veteran did not 
require an assistive device for ambulation.  There were no 
signs of edema, effusion, weakness, tenderness, redness, heat 
or abnormal movement or guarding of movement.  Range of 
motion studies were conducted and the examiner noted flexion 
to 130 degrees with pain after 95 degrees.  Extension was 
normal to zero degrees.  The examiner determined that joint 
function was not additionally limited after repetitive use, 
fatigue, weakness, lack of endurance or incoordination.  
Additionally, stability tests of the anterior and posterior 
cruciate ligaments, medial and lateral collateral ligaments 
and medial and lateral meniscus were all within normal 
limits.  Radiographic imagery from that time suggested mild 
joint effusion.  Joint spaces and alignment were intact and 
no fracture or deformity was noted.  

A comprehensive VA examination was performed in April 2009.  
During that examination the Veteran claimed to have right 
knee pain every day lasting a few minutes and aggravated by 
kneeling of squatting.  The Veteran also claimed deformity, 
giving way, instability, pain, stiffness, weakness, decreased 
speed of joint motion and noises and grinding with movement.  
Upon physical examination the examiner determined that the 
Veteran's gait slightly favored the right knee and that 
tenderness was present along the medial joint line.  However, 
the examiner determined that there was no crepitation, clicks 
or snaps, grinding, instability or patellar abnormality.  He 
did note that the meniscus was surgically absent, but 
McMurray's test was negative.  Range of motion studies for 
the right knee indicated that flexion was to 110 degrees.  
Full extension to zero degrees was also noted.  With 
repetitive motion there was an additional 10 degree 
limitation of flexion, but no change in extension.  The 
examiner also determined that there was no ankylosis.  X-rays 
indicated that the Veteran had mild edema of the 
reconstructed ACL fibers which could represent a partial 
retear.  

Throughout the rating period on appeal, the Veteran has been 
assigned a 10 percent rating for his service-connected 
residuals from a right knee injury.  Disabilities of the knee 
are rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 & 5010 (for arthritis), and 5256-5263.  Traumatic 
arthritis established by x-ray findings is to be evaluated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Degenerative arthritis established by x-ray findings 
will be evaluated on the basis of limitation of motion of the 
specific joint of joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate Diagnostic Codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The appropriate Diagnostic Codes 
for rating limitation of flexion and limitation of extension 
of the leg at 5260 and 5261, respectively.  The average 
normal range of motion of the knee is zero to 140 degrees.  
38 C.F.R. § 4.71a, Plate II.  

Separate ratings may be assigned under Diagnostic Code 5260 
and Diagnostic Code 5261.  VAOPGCPREC 9-2004 (2004).  
Diagnostic Code 5260 concerns limitation of leg flexion.  A 
noncompensable evaluation is assigned where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent 
evaluation is for application where flexion is limited to 30 
degrees.  Finally, a 30 percent rating applies where flexion 
is limited to 15 degrees.

Diagnostic Code 5261, pertaining to limitation of leg 
extension, is also of relevance here.  Under that diagnostic 
code, a noncompensable evaluation is assigned where extension 
is limited to 5 degrees.  A 10 percent rating is warranted 
where extension is limited to 10 degrees.  A 20 percent 
evaluation is for application where extension is limited to 
15 degrees.  A 30 percent rating applies where extension is 
limited to 20 degrees.  A 40 percent rating is warranted 
where extension is limited to 30 degrees.  Finally, a 50 
percent evaluation is warranted where extension is limited to 
45 degrees.  

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability warrants a 10 percent rating; moderate 
recurrent subluxation or lateral instability warrants a 20 
percent rating; and severe recurrent subluxation or lateral 
instability warrants a 30 percent rating.  Lateral 
instability and degenerative arthritis of the knee may also 
be rated separately under Diagnostic Codes 5257 and 5003.  
VAOPGCPREC 23-97 (1997).  

The service-connected right knee disability has been rated as 
10 percent disabling on the basis of arthritis and limited 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010-5257.  The 
10 percent rating was assigned for arthritis under Diagnostic 
Code 5010 because the Veteran's limitation of motion of the 
right knee, as shown by the evidence above, was not shown to 
be compensable under Diagnostic Codes 5260 and/or 5261 at the 
time of service connection.  Because of radiographic evidence 
of degenerative arthritis, and limitation of motion of the 
right knee that is noncompensable according to the rating 
schedule, a 10 percent rating was properly assigned for the 
service-connected right knee disability.  Higher evaluations 
are for assignment with evidence demonstrating the requisite 
limitation of motion in either flexion or extension of the 
right knee.

However, the medical evidence does not currently show that 
the Veteran's limitation of flexion and/or limitation of 
extension of the right knee meets the criteria for the 
assignment of a rating in excess of 10 percent under 
Diagnostic Code 5260 or 5261.  The medical evidence shows 
that the Veteran's right knee extension range is normal.  
While the Veteran's limitation of flexion has recently been 
shown to be 100 degrees, neither limitation of right knee 
flexion to 30 degrees nor limitation of extension to 15 
degrees has ever been demonstrated.  Thus, a higher 
20 percent rating is not assignable based on limitation of 
flexion (Diagnostic Code 5260) or limitation of extension 
(Diagnostic Code 5261), nor does the evidence show that the 
Veteran is entitled to separate compensable evaluations for 
either limitation of flexion or limitation of extension under 
Diagnostic Codes 5260 or 5261.

Other diagnostic codes pertaining to the knees have also been 
considered.  A rating in excess of 10 percent is not 
assignable under Diagnostic Code 5256 because ankylosis of 
the knee has never been demonstrated.  Similarly, as the 
evidence fails to demonstrate impairment of the tibia or 
fibula, a higher rating is not possible under Diagnostic Code 
5263.  Finally, as there is no showing of genu recurvatum, 
Diagnostic Code 5263 is inapplicable.  

As noted above, a separate compensable rating may also be 
established under Diagnostic Code 5257, which provides 
ratings for other impairment of the knee that includes 
recurrent subluxations or lateral instability.  The competent 
evidence has been reviewed and does not demonstrate any 
effusion.  While the Veteran did have tenderness of the 
patellar tendon and mild crepitance there has been no showing 
of abnormal movement. Stability test of the anterior and 
posterior cruciate ligaments, the medial and lateral 
collateral ligaments and the medial and lateral meniscus 
stability test were all with normal limits.  Therefore, there 
is no basis for assignment of a separate rating under 
Diagnostic Code 5257.

Under Diagnostic Code 5258, semilunar, dislocated cartilage 
with frequent episodes of "locking," pain and effusion in 
the joint warrants a 20 percent rating, the only assignable 
rating under that code.  The record reflects that there is no 
evidence of dislocated cartilage.  Absent findings of 
semilunar dislocated cartilage, the assignment of a rating 
under Diagnostic Code 5258 is not appropriate, and a higher, 
20 percent rating is not assignable under this diagnostic 
code.

Additionally, consideration has also been given to the 
assignment of a higher rating based on functional loss due to 
pain under 38 C.F.R. § 4.40 (including pain on use or during 
flare-ups) and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  It is necessary to consider these regulatory 
provisions in the case of disabilities involving a joint 
rated on the basis of limitation of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The examination reports of 
record do not show evidence of additional functional loss due 
to pain or functional loss due to weakness, fatigability, 
incoordination or pain on movement that has not already been 
taken into consideration in rating the Veteran's right knee 
disability.  It is recognized that the Veteran's right knee 
disability is painful; however, given the range of motion and 
objective findings, the criteria are not met for an 
assignment of a rating in excess of 10 percent.  

The provisions of 38 C.F.R. § 3.321(b)(1) have also been 
considered.  When the disability picture is so exceptional or 
unusual that the normal provisions of the rating schedule 
would not adequately compensate the Veteran for his service-
connected disabilities, and extraschedular evaluation will be 
assigned.  To this end, neither frequent hospitalization nor 
marked interference with employment due to the Veteran's 
service-connected right knee is demonstrated; nor is there 
any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).  In this 
regard, the Veteran reported some difficulties with his part-
time employment as a tow truck operator.  While the Veteran's 
right knee pain may increase after certain activities this 
does not rise to the level of marked interference with 
employment. 

In sum, the preponderance of the evidence is against the 
claim for a rating in excess of 10 percent for the Veteran's 
residuals from a right knee injury on the basis of arthritis 
and/or limited motion.  There is no reasonable doubt to be 
resolved, and a rating in excess of 10 percent is not 
warranted for any time period during the appeal.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.   


ORDER

A rating in excess of 10 percent for the Veteran's residuals 
from a right knee injury is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


